Citation Nr: 0127036	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  98-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel
INTRODUCTION

The veteran served on active duty in the Navy from July 1968 
to April 1970.  He also had service in the Army National 
Guard from January 1965 to July 1968.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board notes that the veteran presented testimony at a 
Travel Board hearing at Huntington, West Virginia, in August 
2001.  At the hearing the veteran submitted additional lay 
statements in support of his claim and waived initial 
consideration by the agency of original jurisdiction.  
Accordingly, the evidence will be considered by the Board in 
its appellate review.  38 C.F.R. § 20.1304(c) (2000).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran served an initial period of service in the Army 
National Guard, as noted in a response from the National 
Personnel Records Center (NPRC) in March 1999.  The active 
service totals reported on the DD-214 for his service in the 
Navy from 1968 to 1970 show that the Army National Guard 
service from 1965 to 1968 was not active service.  However, 
the record is not clear as to whether the veteran had any 
periods of active duty for training while he was a member of 
the Army National Guard.  Furthermore, in 1981, the National 
Personnel Medical Records Center sent the RO a package of 
service medical records, which included only one report that 
was dated earlier than the beginning date of the veteran's 
active naval service.  Thus, it appears that the current 
record does not include the complete service medical records 
for the period of Army National Guard service from 1965 to 
1968.

In addition, there are several VA forms in the veteran's 
claims folder that indicate medical treatment at the VA 
medical center (VAMC) in Beckley, West Virginia, in the 
1970's and 1980's.  However, these records have not been 
obtained and associated with the claims folder.  While the 
main reason for treatment may be unrelated to the issues on 
appeal, there still may be pertinent information available in 
the records.  Particularly since they are closer in time to 
his separation from service.  Also, there is a duty to obtain 
outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran testified in March 2000 that he was in receipt of 
Social Security Administration (SSA) disability.  He said 
that his hypertension was one of the disabilities included.  
(Transcript p. 12).  There are a number of SSA records 
associated with the claims folder; however, there is no copy 
of a SSA determination or decision.  A copy of the decision 
and the medical records relied upon should be obtained and 
associated with the claims folder.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran also testified in March 2000 that he worked as a 
police officer and in a lumber mill after service.  
(Transcript pp. 11-12).  The veteran should be contacted and 
requested to provide information relative to these two 
periods of employment.   Specifically, what police department 
and information regarding any pre-employment physical 
examination he may have been afforded.  The veteran should 
also be requested to provide similar information regarding 
his employment in the lumber mill as well as a description of 
what his duties were at the mill.

Finally, the veteran has not been afforded a VA examination 
to determine whether it is as least as likely as not that 
either his hypertension or claimed lung disorder are related 
to service.  In reviewing the medical record, the examining 
physician should take into account the fact that the veteran 
has provided the results of a chest x-ray from New River 
Breathing Center in November 1999.  The x-ray was interpreted 
to show "t/t opacities of 1/0 profusion affect all lung 
zones classifiable as simple pneumoconiosis."  This medical 
report raises questions as to the relationship between the 
veteran's lung disability and exposure to asbestos.  McGinty 
v. Brown, 4 Vet. App. 428, 429 (1993).  The veteran has 
asserted that his lung disorder also includes exposure to 
asbestos in service from his work onboard ships in a 
shipyard.  Medical examinations and opinion are required in 
order to fully develop the veteran's claim.

Because the veteran's claims for service connection for 
hypertension and a lung disability cannot be adjudicated 
fairly without verification of service dates, an examination, 
and a review of all available medical evidence, including all 
service medical records, this case must be remanded. See 
Hayre v. West, 188 F. 3rd 1327, 1331 (Fed. Cir. 1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).  Also, under the Act the VA has 
a duty, under some circumstances, to provide the veteran a 
medical examination, to include a medical opinion concerning 
the nexus, if any, between an in-service disease or injury 
and any claimed current disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A(d)).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these and other 
reasons outlines above a remand is required.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
hypertension and lung disorder.  The 
veteran should be specifically requested 
to identify the earliest date he received 
any treatment and the provider(s).  After 
securing the necessary release, the RO 
should obtain these records if they have 
not been already been obtained.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels for his 
period of service with the Army National 
Guard.  The RO should attempt to verify 
the veteran's status during this period 
of service as to whether he performed 
active duty for training.

3.  The veteran should also be contacted 
regarding his employment as a police 
officer and at a lumber mill as related 
in his March 2000 testimony.  He should 
be requested to provide identifying 
information and appropriate medical 
releases such that medical records from 
those employers can be obtained by the RO 
and associated with the claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After the action requested in 
paragraphs 1 through 4 is completed, the 
veteran should be afforded VA 
examinations to evaluate his claims of 
disability.  The veteran's claims folder 
should be submitted to the examiners for 
review.  All necessary tests, including 
should be performed, if feasible, as 
determined by the examiners.  All test 
results should be noted by the examiners 
in their reports.

The veteran should be afforded a 
respiratory examination to identify any 
and all diagnosed conditions that may be 
present, particularly confirmation of the 
findings from the November 1999 chest x-
ray, which stated the presence of 
pneumoconiosis.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any identified condition is related:  
1) to exposure to asbestos and/or other 
contaminants in service; or, 2) to any 
incident of service.

The veteran should be scheduled for a VA 
cardiovascular examination to evaluate 
the nature and etiology of his 
hypertension.  In regard to the veteran's 
hypertension, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that: 1) the veteran's complaints of 
dizziness in service were related to his 
subsequent development of hypertension; 
or, 2) the veteran's hypertension is 
directly related to service.

All opinions should be supported by the 
evidence of record and the examiner 
should identify the factual basis for all 
medical opinions expressed.  

6.  The RO should review the reports of 
examination to ensure that the 
requirements of the foregoing paragraph 
has been satisfied.  If not, the reports 
should be returned for necessary 
corrective action, as appropriate.  

7.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


